t c memo united_states tax_court francis m gagliardi petitioner v commissioner of internal revenue respondent docket no filed date eric d swenson and allison d cato for petitioner michael s hensley for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in additions to and penalties on petitioner’s federal_income_tax additions to tax penalty year deficiency sec_6651 sec_6651 sec_6662 dollar_figure -- -- dollar_figure big_number dollar_figure big_number big_number -- -- big_number the sec_6651 addition_to_tax is percent of the unpaid tax_liability that will be added to the tax for each month or fraction thereof of nonpayment up to a maximum of percent based upon the liability shown on the sec_6020 return or the final determined liability if less unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in the answer respondent conceded the sec_6651 addition_to_tax additionally respondent alleged that the correct amounts of deficiencies in additions to and penalties on petitioner’s federal_income_tax are as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure -- dollar_figure big_number dollar_figure big_number big_number big_number big_number the issues for decision are whether petitioner substantiated the amounts of his claimed gambling_losses for and whether petitioner is liable for additions to tax pursuant to sec_6651 for and amounts are rounded to the nearest dollar and whether petitioner is liable for penalties pursuant to sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition francis m gagliardi mr gagliardi resided in el cajon california mr gagliardi’s life before mr gagliardi did not graduate from high school the last year mr gagliardi attended high school was after high school mr gagliardi was employed as a machine operator by buck knives following his work at buck knives from approximately to mr gagliardi worked as a truck driver for his brother dan gagliardi in mr gagliardi purchased an 18-wheel truck and thereafter ran his own trucking business called american redball as a sole_proprietorship mr gagliardi’s duties for american redball included running the business and driving the truck mr gagliardi hauled materials for military defense shows and trade shows while operating american redball mr gagliardi did not keep a log of his income and expenses instead he kept his receipts for the preparation of his income_tax returns mr gagliardi knew that he had to substantiate his claimed deductions related to american redball with receipts and he provided his business receipts to his tax_return_preparer eugene hunner mr hunner prepared mr gagliardi’s tax returns when mr gagliardi owned american redball mr hunner has a b a in accounting and is a certified_public_accountant he worked years at a national accounting firm is two courses shy of his master’s in tax at the university of southern california and has prepared tax returns for over years ninety percent of mr hunner’s professional work is preparing tax returns mr hunner prepares between and returns per year mr gagliardi wins the lottery in mr gagliardi won approximately dollar_figure from the california lottery lottery proceeds mr gagliardi elected to receive payment of the lottery proceeds in annual payments of approximately dollar_figure each original annual lottery payment at the time he won the lottery proceeds mr gagliardi wa sec_29 years old was married and had two children since winning the lottery proceeds mr gagliardi has not been employed after winning the lottery proceeds and before mr gagliardi purchased a new home and custom-built motorcycles and regularly went on vacations with the exception of the above expenditures and other living costs before mr gagliardi generally saved most of his lottery winnings mr gagliardi and his wife divorce during mr gagliardi and his wife divorced pursuant to the property settlement in the divorce decree mr gagliardi and his ex-wife evenly split the original annual lottery payment accordingly after the divorce mr gagliardi’s gross annual lottery payment was dollar_figure gross annual lottery payment after mr gagliardi divorced his two children lived with his ex-wife in marin county california pursuant to the divorce decree he received visitation rights with his children mr gagliardi’s gambling from through in or around mr gagliardi had a friend who was dying of cancer in mr gagliardi’s friend asked mr gagliardi to be his companion on a trip to one of the casinos owned and operated by california indian tribes in san diego county the casinos mr gagliardi gambled infrequently before winning the lottery after the trip with his friend mr gagliardi started playing the slot machines at the casino sec_2 frequently and became a some of the casinos that mr gagliardi gambled at included sycuan viejas barona and pala sycuan is approximately to miles from mr gagliardi’s house viejas is approximately miles from mr gagliardi’s house and barona is approximately miles from mr gagliardi’s house he gambled most frequently at sycuan because it is the casino closest to his house pathological gambler since becoming a pathological gambler mr gagliardi has liquidated most of his investments and savings to gamble mr gagliardi gambled heavily during and before winning the lottery proceeds mr gagliardi seldom bought lottery tickets since he began gambling at the casinos mr gagliardi has bought lottery tickets outside of the casinos every couple of days mr gagliardi’s gambling during and mr gagliardi spent most of his waking hours at the casinos he had no outside interests and generally if he was not at the casinos he was at home a typical day for mr gagliardi generally consisted of waking up showering going to a 7-eleven getting coffee going to the casinos gambling returning home sleeping waking up and returning to the casino immediately thereafter occasionally mr gagliardi spent up to hours continuously in the casinos before returning home mr gagliardi spent an average of days per month at the casinos at least days days and days during and respectively the following is a summary of the during january february and march of mr gagliardi was admitted into sober living by the sea for his gambling disorder however mr gagliardi sneaked out of the facility to gamble on the day of trial mr gagliardi was gambling at one of the casinos until a m trial started at approximately a m and in his testimony implied that he would return to the casinos to gamble after the trial was over total numbers of documented days mr gagliardi was at the casinos month january february march april may june july august september october november december total in addition to the documented days which are supported by a summary calendar of mr gagliardi’s forms w-2g certain gambling winnings jackpot winnings winnings of dollar_figure or more and cash withdrawals at various casinos the gambling calendars mr gagliardi gambled at the casinos on days not reflected on the gambling calendars ie in addition to the and documented days for and respectively such during january february and march of mr gagliardi was admitted into sober living by the sea for his gambling disorder this accounts for the lower number of days gambled during this period petitioner attached gambling calendars as an appendix to his opening brief attachments to a brief are not evidence see rule sec_143 sec_151 the parties however stipulated the gambling calendars and the court received them into evidence at trial accordingly we rely on the gambling calendars admitted into evidence at trial and not the documents attached to petitioner’s brief undocumented days generally were days in which mr gagliardi had funds left over from the prior day to fund his current day’s gambling and or mr gagliardi did not hit a jackpot no form w-2g was issued to him by the casino on those days when he was at the casinos mr gagliardi spent to hours continuously in the casinos averaging approximately hours per day while at the casinos mr gagliardi exclusively wagered7 on slot machines including a game called wildfire after mr gagliardi put cash into a slot machine he never cashed out he would always play it off while playing a slot machine mr gagliardi would place at a minimum four or five bets per minute his average wager at a slot machine at a minimum was dollar_figure a significant number of mr gagliardi’s wagers were dollar_figure per slot machine spin and some wagers cost dollar_figure or dollar_figure per slot machine spin the money that mr gagliardi used to gamble at the casinos came from cash from his prior trips to the casinos an automatic teller machine atm at a 7-eleven on his way to the casinos an atm inside the casinos checks written at the casinos credit cards and or any winnings from slot for convenience we use the terms wagered bet wager betting wagering etc interchangeably the only time mr gagliardi left a casino with any money was when he won a jackpot machine play that day on the rare occasions when he left the casino with any money mr gagliardi would bring the money back to the casino the following day and he would then gamble with and eventually lose either the next day or shortly thereafter that money on numerous days mr gagliardi would make multiple sporadic cash withdrawals rather than large cash withdrawals at the casinos to fund his slot machine play he took the money out in smaller sums rather than large sums because he did not plan on losing as much money as he eventually withdrew the following is a summary of the total numbers of documented cash withdrawals mr gagliardi made at the casinos month january february march april may june july august september october november december total in addition to these documented withdrawals at the casinos which are supported by the gambling calendars mr gagliardi withdrew additional cash outside of the casinos’ premises and used it to mr gagliardi opined that he could wallpaper my bathrooms with just the atm receipts for millions of dollars gamble at the casinos mr gagliardi used the documented cash withdrawals at the casinos for slot machine play and lost the cash gambling at the casinos except for the amounts spent on a few meals he purchased there mr gagliardi won jackpots dollar_figure or more that were reported on the forms w-2gdollar_figure when mr gagliardi won a jackpot the slot machine he was playing would lock up the slot machine could not be wagered on while a casino cashier would come to the machine get a ticket out of the machine get a form w-2g get mr gagliardi’s signature and give mr gagliardi the jackpot in cash the time from when the slot machine locked up until mr gagliardi could wager on that machine again could be anywhere from minutes to an hour when a slot machine locked up because he won a jackpot mr gagliardi often would go to an atm to withdraw cash so that he could gamble on a different slot machine until the casino cashier delivered the jackpot money the casinos paid mr gagliardi any jackpot winnings of dollar_figure or more in cash often mr gagliardi lost dollar_figure or more on a different slot machine by the time the form w-2g was prepared and he received the jackpot money mr gagliardi did not enjoy winning jackpots because the machine locked up and he had to spend time mr gagliardi also won amounts of less than dollar_figure the amount that triggers the requirement for the casino to issue a form w-2g waiting for money to gamble either from the casino or by having to go get money from an atm mr gagliardi did not get emotionally excited when he won at the slot machines mr gagliardi did not get excited when he won jackpots of dollar_figure or greater because the slot machine would freeze or lock up until he was issued his slot machine winnings and a form w-2g by the casino furthermore mr gagliardi knew that eventually he would lose any winnings playing the slot machines mr gagliardi lived with his girlfriend susan serum ms serum ms serum went with mr gagliardi to the casinos and watched him gamble away his money while watching mr gagliardi gamble ms serum saw that he did not get excited and did not enjoy playing the slot machines initially ms serum and mr gagliardi would drive to the casinos together at some point ms serum began to take her own car because the ride home from the casinos was no fun when she rode with mr gagliardi she stayed at the casinos with him until he left often ms serum would just follow mr gagliardi around and watch him gamble in or around ms serum ended her relationship with mr gagliardi as he was never home because of his pathological gambling disorder after she moved out of mr gagliardi’s home he did not notice that she was gone until or days later mr gagliardi did not take any vacations during the years in issuedollar_figure mr gagliardi did not have time for or live a lavish lifestyle as his life was playing slot machines at the casinos mr gagliardi had his home foreclosed upon on at least two occasions because he was too preoccupied gambling to make the necessary mortgage payments to the bank mr gagliardi’s children would fly down from marin county every couple weeks to stay with mr gagliardi mr gagliardi continued to gamble even for long periods while his children came to visit him gambling log and mr gagliardi’s gambling records mr gagliardi did not maintain a contemporaneous gambling diary or a gambling log that reflected his winnings and losses from gambling on the slot machines at the casinos mr hunner did not advise mr gagliardi to maintain a contemporaneous gambling log or diary at one point during the years in issue however mr gagliardi and ms serum were going to go to las vegas nevada while driving to las vegas mr gagliardi told ms serum that he had to go to the bathroom and they could stop at one of the casinos so he could use the bathroom ms serum objected but they stopped at one of the casinos approximately miles from san diego mr gagliardi quickly lost dollar_figure after losing the dollar_figure and without using the bathroom mr gagliardi got back in the car and he and ms serum drove home on one valentine’s day mr gagliardi told ms serum that he rented a room at a five-star hotel for the weekend with the valentine’s day package ms serum picked up mr gagliardi and the next thing she knew he was driving towards san diego to go to one of the casinos to gamble mr gagliardi knew that all of the forms w-2g issued by the casinos would be reported to the internal_revenue_service irs occasionally the casinos made errors on the forms w-2g issued to mr gagliardi when he noticed the errors he would call the casinos and they would correct these errors mr gagliardi retained all his receipts and records related to his gambling winnings and losses including but not limited to atm receipts copies of checks cashed at the casinos bank and credit card statements reflecting withdrawals made at the casinos and forms w-2g he received from the casinos mr gagliardi provided his tax_return_preparer mr hunner with all his receipts and records related to his gambling winnings and losses for use in preparing mr gagliardi’s income_tax returns for the years in issue this was the same method employed by mr gagliardi and mr hunner when mr gagliardi owned american redball his trucking business and mr gagliardi provided the similar records and receipts to mr hunner mr gagliardi believed that the records he provided to mr hunner substantiated his expenses ie gambling_losses just as with american redball mr gagliardi’s tax returns and respondent’s determinations for and federal_income_tax of dollar_figure dollar_figure dollar_figure totaling dollar_figure was withheld from the gross annual lottery payments made to mr gagliardi during and respectively additionally child_support of approximately dollar_figure per month was deducted from the gross annual lottery payments made to mr gagliardi during the years in issue mr hunner prepared mr gagliardi’s federal_income_tax returns for and the years in issue mr hunner used the same method to prepare mr gagliardi’s returns for and as he did for the years in issue mr hunner never stated to mr gagliardi that the records mr gagliardi gave to him were inadequate to prepare his tax returns after receiving voluminous documentation and records from mr gagliardi regarding his gambling during the years in issue mr hunner was comfortable preparing mr gagliardi’s returns for the years in issue especially with regard to the gambling loss deductions claimed on the returns given the nature and extent of mr gagliardi’s gambling mr hunner believed that mr gagliardi’s gambling_losses were greater than the amounts of gambling loss deductions claimed on mr gagliardi’s returns mr gagliardi reported the following amounts on his returns year casino winnings state lottery winnings casino losses dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number in calculating the amounts of gambling loss deductions to claim on mr gagliardi’s returns mr hunner added all of mr gagliardi’s checks charges and withdrawals made at the casinos to the sum of the amounts shown as income on the forms w-2g that mr gagliardi received from the casinos additionally for mr hunner added dollar_figure for losses from lottery scratchers mr hunner to be conservative did not include cash withdrawals mr gagliardi made outside the casinos thousands of dollars --eg pincite-eleven--in calculating the amounts of mr gagliardi’s gambling_losses mr hunner calculated and reported the amounts of mr gagliardi’s gambling_losses on mr gagliardi’s returns for the years in issue on the basis of the fact that mr gagliardi left the casinos with no money or if he left with money he returned the following day to the casino and lost it all all gifts that mr gagliardi made during the years in issue were accounted for in determining the reasonableness of the amounts of gambling_losses claimed for the years in issue in mr gagliardi received a federal_income_tax refund of dollar_figure for in mr gagliardi received a federal_income_tax refund of dollar_figure for petitioner lost his and refunds gambling at the casinos mr gagliardi timely filed his federal individual_income_tax_return for in date mr gagliardi submitted his and form sec_1040 u s individual_income_tax_return and returns mr gagliardi did not timely file his and returns because he was entitled to a refund for each year he thought if he did not file returns then the refunds would serve as a forced savings account and he did not want the refunds for the years and because he thought he would spend the tax refunds on gambling at the casinos mr gagliardi wanted to save that money for later when i run out of money respondent determined that mr gagliardi failed to report dollar_figure dollar_figure and dollar_figure of gambling income for and respectively the parties agree that respondent’s aforementioned determinations for and should be reduced by dollar_figure to dollar_figure for and by dollar_figure to dollar_figure for petitioner did not contest at trial or on brief respondent’s determination that he failed to report dollar_figure of gambling income for we conclude that petitioner has conceded or abandoned this item see 92_tc_661 89_tc_46 respondent concedes that mr gagliardi is entitled to gambling loss deductions ie that his casino losses exceeded his casino winnings of dollar_figure dollar_figure and dollar_figure for and respectively ultimate findings_of_fact mr gagliardi gambled on slot machines and lost at the casinos all of the money listed as withdrawals on the gambling calendars--dollar_figure dollar_figure and dollar_figure for and respectively all of the jackpots that he won as shown on forms w-2g gambling and all gross gambling winnings won at the casinos not reported on the forms w-2g mr gagliardi’s gambling_losses for each of the years in issue exceeded the amounts of gambling_losses respondent disallowed for and i deficiencies a applicable law opinion sec_165 provides the general_rule that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_165 limits the loss deduction of sec_165 providing losses from wagering transactions shall be allowed only to the extent of the gains from such transactions this is a substantiation case the issue is whether petitioner has substantiated the amounts of his gambling_losses to the extent disallowed by respondent we note that the amount of gambling_losses petitioner claimed and respondent disallowed does not exceed the amount of gambling income reported by petitioner conceded by petitioner or determined by respondent for or respectively commissioner v the cash withdrawals reflected in the gambling calendars do not include the service charge per withdrawal incurred by mr gagliardi groetzinger 480_us_23 ndollar_figure characterizing a state lottery as public gambling in a case treating gambling earnings as ordinary_income 356_f3d_1179 n 9th cir taxpayer’s lottery winnings enter into the sec_165 calculation as wagering gains that taxpayer’s gambling_losses at the casinos can be applied to in addition to taxpayer’s gambling winnings at the casinos our resolution of this dispute turns mainly on a determination of the credibility of the evidence presented the determination of the truth of a matter on the basis of the oral and documentary_evidence epitomizes the ultimate task of a trier of the facts--the distillation of truth from falsehood which is the daily grist of judicial life see 58_tc_560 we must be careful to avoid making the courtroom a haven for the skillful liar or a quagmire in which the honest litigant is swallowed up truth itself is never in doubt but it often has an elusive quality which makes the search for it fraught with difficulty id hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences see 115_tc_43 affd 299_f3d_221 3d cir see also 372_us_108 326_us_287 316_us_164 we decide whether evidence is credible on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we have evaluated each witness’s testimony by observing his or her candor sincerity and demeanor and by assigning weight to the elicited testimony see neonatology associates p a v commissioner supra pincite if the taxpayer substantiates the deductions claimed this satisfies the taxpayer’s burden_of_proof under rule accordingly sec_7491 regarding the shifting of the burden_of_proof with respect to the deficiencies in tax is of little importance because if the taxpayer fails to substantiate an item the burden_of_proof does not shift to the commissioner sec_7491 b the documentary_evidence petitioner submitted documents entitled summary of gaming activities summary of gaming activities and summary of gaming activities which included supporting exhibits evidencing mr gagliardi’s form w-2g jackpot winnings supporting exhibits evidencing cash withdrawals made by mr gagliardi at various casinos and the gambling calendarsdollar_figure the summaries of gaming activities list living_expenses of dollar_figure dollar_figure dollar_figure for and respectivelydollar_figure the summaries of gaming activities were prepared using original contemporaneous_records from and petitioner submitted as evidence his bank statements including various canceled checks covering and cash withdrawals he made during the years at issue at the various casinos were marked on the bank statements also included were checks he cashed at the various casinos petitioner submitted as evidence his credit card statements for and cash withdrawals he made during the years at issue at the various casinos via his credit cards were marked on the credit card statements mr hunner testified that the casinos are not cooperative in providing records about players’ gambling that the casino personnel stated that they do not keep much documentation regarding a player’s gambling and that the casinos do not retain the videos they shoot additionally during the years in issue approximately dollar_figure from mr gagliardi’s lottery proceeds his federal tax refunds and the proceeds from the sale of his investments were available to mr gagliardi to gamble with or use for living_expenses see cashflow analysis infra p mr gagliardi and his brother assisted mr hunner in preparing the gambling calendars showing most of mr gagliardi’s gambling activities for through summaries of mr gagliardi’s living_expenses for through and net_worth analyses of mr gagliardi for through based on records from those years mr gagliardi reviewed the summaries of living_expenses and net_worth statements to ensure they were complete and accurate mr gagliardi and his brother assisted mr hunner in preparing a cashflow analysis with supporting documents for each line item including a related summary of living_expenses for mr gagliardi for and using records from the respective tax years cashflow analysis the cashflow analysis showed the following total california lottery less federal_income_tax dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number sale of america funds interest and dividends prior year federal_income_tax refund big_number big_number big_number big_number big_number big_number big_number big_number none received big_number form w-2g cash casinos big_number big_number big_number big_number net cash available big_number big_number big_number big_number living_expenses big_number big_number big_number big_number gambling_losses claimed big_number big_number big_number big_number cash remaining big_number big_number big_number big_number mr hunner prepared net_worth statements with supporting documents for each line item for mr gagliardi as of date through net_worth statements the net_worth statements were prepared using records from and the net_worth statements reflect that mr gagliardi did not have any unaccounted-for increase in his net_worth from gambling activities for the years at issue respondent claims that the summaries of living_expenses do not include expenses mr gagliardi incurred respondent objected to the documents listing petitioner’s living_expenses stating this is a document that respondent would have no way of corroborating whether it’s true or not we simply have to rely on the testimony of mr gagliardi again this is not the way the government can do business is sic simply relying on people’s words t here’s just absolutely no way i could know whether that was a complete list or an incomplete list whether that was true or not true i certainly wasn’t with mr gagliardi during that time period ironically the same could be said for a gambling log additionally respondent’s counsel claimed that the government cannot shoulder the burden of doing a net_worth analysis in a case such as this the commissioner is not required to use indirect methods of proof to establish the amount of a gambler’s losses the evidence the commissioner wishes to present and the expense and effort the commissioner wishes to spend on any given case lie with the commissioner we note however that the commissioner routinely uses the net_worth_method to reconstruct income in unreported income cases see 348_us_121 furthermore respondent’s counsel did not understand the difference between games of skill and games of chance and could not answer whether revproc_77_29 1977_2_cb_538 the revenue continued we find petitioner’s summaries of living_expenses to be credible respondent did not establish the amounts of any such expenses that were not included in the summaries of living_expenses and respondent failed to present evidence to rebut petitioner’s summaries of living_expenses c no increased deficiency at trial and on brief respondent alleges that mr gagliardi did not report all of his gambling winnings from the years in issue ie that he reported only the gambling winnings continued procedure contains guidance aimed at games of chance such as slot machines but see revproc_77_29 sec_3 c b pincite at trial respondent’s counsel had great difficulty explaining exactly what a gambling log is and what petitioner should have recorded in a gambling log respondent’s counsel stated that it was not realistic for someone to keep track of every bet and that the revenue_procedure does not require taxpayers to keep track of every bet ie the revenue_procedure does not require a taxpayer to list how much he she bet for each slot machine pull respondent’s counsel contended that to keep a log for slot machine play per the revenue_procedure a taxpayer must know how much was wagered and how much was lost and record it contemporaneously but see id we also note that the revenue_procedure provides that verifiable documentation for gambling transactions includes but is not limited to forms w-2g wagering tickets canceled checks credit records and bank withdrawals--all of which are present here id sec_3 c b pincite additionally the revenue_procedure provides a method keeping a gambling log that the irs will consider as acceptable evidence for substantiation of wagering winnings and losses id it does not contain the exclusive method for substantiating gambling_losses id sec_1 c b pincite the purpose of this revenue_procedure is to provide guidelines to taxpayers concerning the treatment of wagering gains and losses for federal_income_tax purposes and the related responsibility for maintaining adequate_records in support of winnings and losses reflected on forms w-2g respondent did not determine in the notice_of_deficiency assert in the answer or pursuant to rule move to amend the pleadings to assert that mr gagliardi had any unreported gambling winnings for the years in issue generally we will not consider issues that are raised for the first time at trial or on brief see 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 accordingly respondent’s proposed findings_of_fact regarding whether mr gagliardi underreported his gambling winnings in amounts greater than those determined in the notice_of_deficiency for the years in issue are speciousdollar_figure d the expert witnesses respondent also attempted to discredit the two expert witnesses that testified at trial dr suzanne pike dr suzanne pike a clinical psychologist with over years’ experience who specializes and has extensive experience in treating patients with gambling disorders over such patients testified as an expert witness on behalf of to the extent that respondent’s briefs might be construed as respondent’s arguing for an increased deficiency we will not consider such arguments even if they are raised in respondent’s briefs see 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 petitioner dr pike has been qualified to testify in both federal and local courts as an expert witness on pathological gambling dr pike is a member of the national council on problem gambling the california council on problem gambling and the american psychological association pursuant to a clinical interview and mental assessment of mr gagliardi including the use of two widely accepted assessment procedures a k a gambling screens in the medical field--the south oaks gambling screen and the diagnostic statistical manual of mental disorders fourth edition dsm-iv pathological gambler criteria--dr pike concluded that mr gagliardi suffered from a pathological gambling disorder during the tax years at issue a pathological gambling disorder is a type of impulse control disorder and mental illness not an addiction this disorder is accepted by the scientific community and is in a category with kleptomania the impulse to steal stemming from emotional disturbance rather than economic need and trichotillomania pulling hair dr pike concluded that mr gagliardi suffered from the almost delusional belief that if he gambled long enough he’d win everything back or break even the dsm-iv published by the american psychiatric association is the diagnostic bible used for diagnosing any and every mental illness respondent attempted to discredit dr pike by claiming her definition of gambler’s fallacy was incorrect respondent relies on a definition of gambler’s fallacy he obtained from wikipedia respondent did not call any witness or expert witness to counter dr pike’s conclusions respondent’s reliance on a definition of gambler’s fallacy found in wikipedia18 is not persuasive dr pike and mr nicely a second expert witness whose testimony and opinions are discussed in greater detail infra credibly explained that there is a difference in the definition of gambler’s fallacy depending on the field of study--eg psychology versus mathematics we find dr pike to be credible and rely on her expert opiniondollar_figure dr pike corroborated mr gagliardi’s and ms serum’s testimony that if mr gagliardi walked out of the casinos with money he would return the next day or shortly thereafter and lose it dr pike stated that a pathological gambler such as mr gagliardi who walks away from a casino with money will with although we conclude that the information respondent obtained from wikipedia was not wholly reliable and not persuasive in the instant case we make no findings regarding the reliability persuasiveness or use of wikipedia in general we note that dr pike testified that unlike recreational and problem gamblers pathological gamblers take the gambler’s fallacy to a delusional level--they believe if they gamble long enough they will win back all their losses and even more dr pike also opined that unless treated for his illness mr gagliardi will gamble until he dies or loses all his money an extremely high probability go back to a casino the next day with the money mark nicely mark nicely mr nicely a casino gaming industry and math expert with an expertise in math and slot machines testified as an expert witness on behalf of petitioner mr nicely has a bachelor’s degree from rensselear polytechnic institute which he attended on a full academic scholarship from the honors program of the electrical computer and systems engineering department he has taken postgraduate classes at stanford university and the university of california at berkeley in software software technology and math including statistics probability and financial analysis before working in casino gaming mr nicely had over years’ experience as a computer_software engineer and in math and algorithm development at the time of trial mr nicely had worked in the gaming industry for years he received direct training from the director of slot operations at the mirage in las vegas nevada mr nicely was vice president of marketing and promotion and led the math department at silicon gaming--a slot machine manufacturer mr nicely was responsible for the development of games and gaming math testing equipment working with regulators and training employees on how to design games for casinos after that he was president and ceo of wager works and later was executive vice president of marketing for wynn properties for a time mr nicely offered consulting services to gaming industry clients in six states and three foreign countries at the time of trial he was the director of gaming and design at international game technology igt --the largest slot machine manufacturer in the world mr nicely knows and understands the gaming rules of different jurisdictions he has extensive dealings with regulators slot floor operators directors of slot operations and vice presidents of operations in order to understand from them directly how the slot machines are working mr nicely works with various jurisdictional bodies including the great britain gaming board alderney gaming and isle of man and officials from montana and other states mr nicely has worked on cla sec_3 slot machines cla sec_2 games online gaming and table games he has access to casino operations data and performs analyses to determine whether various machines have been overpaying or underpaying gamblers cla sec_3 slot machines are nevada-style games where every outcome is completely independent cla sec_2 machines have a pull tab--like a scratcher -- or are bingo-like games the outcomes on a cla sec_2 machine are all predetermined for pull tabs cla sec_2 machines are analogous to a standard deck of cards--if the four aces are removed from the deck there is no chance of getting an ace on the next card this continues until the deal completes the culmination of all outcomes in a given set and then it starts over again like a fresh deck of cards mr nicely used the same analyses and techniques in this case these analyses and techniques are used by all major slot machine manufacturers mr nicely has no published articles because in his industry anything worthy of publication is a trade secret there is a code of silence with respect to sharing information--publishing would amount to giving secrets away to the competition for example mr nicely has solved a very difficult math problem associated with a process called gambler’s ruin his associates do not have this analytical technique at their disposal so they have to use simulators mr nicely’s analytical solution is very powerful and he would never publish it because it would be spilling the beans to his competitors mr nicely is required to gamble on slot machines for market research it is very important for him to gamble for real money so that he can feel the gambler’s emotions accordingly he gambles with his own money and is not reimbursed for his losses which is industry policy so that he feels what the machine is like in every year that he has gambled on slot machines as part of his job he has lost money net mr nicely credibly explained the simple five-step purely mechanical formula he used to calculate the likelihood and extent of mr gagliardi’s gambling_losses at slot machines during the years in issue mr nicely had no discretion when calculating the results using the aforementioned formula we find the methodology and assumptions made by mr nicely to calculate the likelihood and extent of mr gagliardi’s gambling_losses at slot machines during the years in issue to be reasonable mr nicely opined on the basis of the extent of mr gagliardi’s gambling activity that mr gagliardi’s breaking even from slot machine play was astronomically unlikely substantially greater than in trillion and the estimated net losses from slot machine play for the tax years and were most likely approximately dollar_figure dollar_figure and dollar_figure respectively with an error range of plus or minus dollar_figure dollar_figure and dollar_figure respectively mr nicely’s estimate of mr gagliardi’s total net losses from slot machine play for the years at issue dollar_figure with an error range of a maximum net_loss of dollar_figure and a minimum net_loss of dollar_figure is consistent and greater than mr gagliardi’s total claimed net gambling_losses from slot machine play for the tax years at issue dollar_figure dollar_figure additionally the mr nicely explained that 5g equal sec_1 in trillion sigma g is also designated by z and called a z score or z factor his calculations revealed that the possibility of mr gagliardi’s breaking even was 19g which is infinitesimal it is so small that the amount technically is incalculable and assigning a number to it is not practical petitioner reported casino winnings of dollar_figure dollar_figure and dollar_figure in and respectively see supra p petitioner reported casino losses of dollar_figure continued net gambling_losses from slot machine play mr gagliardi claimed for and were significantly lower than the amount calculated by mr nicely and the amount claimed for was within the error range calculated by mr nicely respondent attempted to discredit mr nicely by questioning the formula mr nicely used and mr nicely’s assumption sec_24 by which he determined in his expert opinion that there was only an infinitesimal probability that mr gagliardi won money ie net gambling on slot machines during the years in issue continued dollar_figure and dollar_figure in and respectively see supra p accordingly mr gagliardi’s net losses from gambling at the casinos on slot machines totaled dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively this however does not include the dollar_figure of state lottery winnings petitioner received each year during the years in issue 480_us_23 ndollar_figure characterizing a state lottery as public gambling in a case treating gambling earnings as ordinary_income 356_f3d_1179 n 9th cir taxpayer’s lottery winnings enter into the sec_165 calculation as wagering gains that taxpayer’s gambling_losses at the casinos can be applied to in addition to taxpayer’s gambling winnings at the casinos see supra p for example respondent took issue with the fact that mr nicely assumed that mr gagliardi played on average hours per day on days mr gagliardi gambled we found that on days when he was at the casinos mr gagliardi spent at a minimum an average of hours per day at the casinos accordingly mr nicely’s assumptions were conservative and reasonable using a lower number resulted in a greater likelihood that mr gagliardi won money ie net gambling on slot machines--ie if mr nicely had used hours per day the figure he would have come up with would have made it even more improbable that mr gagliardi won money ie net gambling on slot machines during the years in issue respondent did not call any witness or expert witness to counter mr nicely’s conclusions we find mr nicely to be credible and rely on his expert opinion mr nicely credibly explained why he used the figures for return to player rtp set forth in his report mr nicely stated that the machines petitioner played are cla sec_2 electronic pull tab machines which have an rtp of between and percent the operating manual for such machines states that the default setting i sec_80 percent rtp we conclude that mr nicely’s best case scenario of percent rtp the figure normally used in the gaming industry for mr gagliardi’s expected wins or losses was reasonable given his research his expert opinion that the casinos at which mr mr nicely never worked for any of the casinos where mr gagliardi gambled the casinos are under no obligation to publish their rtp mr nicely researched the expected rtp at the casinos in such publications as the wall street journal percent rtp the sacramento bee percent rtp which quoted bill eadington the director of study for center of gambling and commercial gaming at the university of nevada reno and the orange county register percent rtp these news articles all were about rtp at california indian nation casinos industry contacts of mr nicely thought the casinos’ rtp was in the low percent range mr nicely also testified that washington state promotes its indian nation gaming as having the best rtp in the united_states and lists the rtp as between percent and percent mr nicely also explained that on some slot machines a player can win a certain payout only if the player gambles the maximum amount--known as buy a bet buy a pay or buy a bonus the maximum expected rtp is obtained only by playing the maximum bet on this type of machine gagliardi played reportedly had less than percent rtp on their slot machines and the amount of rtp from the casinos varied and that the maximum rtp on the cla sec_2 slot machines mr gagliardi played wa sec_90 percent furthermore on the basis of mr nicely’s report and testimony we find that it is more likely that mr gagliardi’s expected wins or losses were accurately reflected by either the percent or percent rtp figures mr nicely used rather than the percent rtp calculation respondent attempted to discredit mr nicely by claiming that mr nicely incorrectly calculated that mr gagliardi played slot machines at a frequency of six times per minute which was more often than mr gagliardi actually played mr gagliardi played the slot machines at the casinos at a frequency of at least four to five times per minute during the years in issue in his expert report mr nicely used a figure of bets per hour for his calculations this amounts to approximately dollar_figure bets per minute divided by accordingly we find that mr nicely used a conservative and reasonable number of bets in his calculations to determine that there was only an infinitesimal chance that mr gagliardi won money ie net gambling on slot machines during the years in issue furthermore mr nicely testified that regardless of his calculations and methodology for determining mr gagliardi’s gambling_losses if mr gagliardi spent all of his slot machine winnings and cash withdrawals at the casinos on slot machine play the best methodology to accurately determine mr gagliardi’s gambling_losses for the years in issue would be to determine the total amount of money wagered on slot machine play this methodology is substantially_similar to the method mr hunner used to compute mr gagliardi’s gambling_losses e lay witness testimonial evidence mr hunner credibly testified that on the unique facts in this case the methodology for determining and reporting gambling_losses was accurate ms serum corroborated the amount of time mr gagliardi spent gambling at the casino slot machines during the years in issue ms serum corroborated that mr gagliardi did not live a lavish lifestyle during the years in issue f conclusion at trial respondent argued when all of the facts of this case are presented only one thing is going to be certain--that mr gagliardi wants the court to believe that his claimed losses were incurred because he says so emphasis added we disagree the voluminous contemporaneous and other documentary_evidence the corroborating testimonial evidence of an eyewitne sec_26 mr nicely stated that because mr gagliardi gambled at indian nation casinos which are less uniform than casinos elsewhere it is uncertain whether using a players’ club card on a cla sec_2 machine or at an indian nation casino could track all of a player’s gambling to petitioner’s gambling and daily activities during the years in issue and of petitioner’s return preparer and the testimonial evidence of two experts in addition to petitioner’s testimony substantiate and establish that petitioner incurred the disallowed gambling_losses we conclude that petitioner substantiated the amount of disallowed gambling deductions in issue ie in excess of the amount respondent conceded--see supra pp accordingly we do not sustain respondent’s disallowance of the gambling loss deductions mr gagliardi claimed for and see also jackson v commissioner tcmemo_2007_373 at trial respondent conceded that petitioner had presented sufficient documentation to substantiate dollar_figure in gambling_losses this documentation consisted of casino atm receipts canceled checks made payable to casinos carbon copies of checks made payable to casinos and credit card statements stating that cash was advanced at the casinos but see eg hardwick v commissioner tcmemo_2007_359 distinguishable from the case at bar because gambling_losses disallowed because evidence was inadequate to substantiate the claimed losses lutz v commissioner tcmemo_2002_89 same ii addition_to_tax and penalty petitioner conceded underreporting certain amounts of gambling income for see supra p see also petzoldt v commissioner t c pincite money v commissioner t c pincite even though we upheld the gambling loss deductions mr gagliardi claimed for and 2001--ie did not sustain respondent’s disallowance of the loss deductions and concluded that petitioner substantiated the amounts of the loss deductions respondent disallowed on account of this additional unreported income we must decide whether petitioner is liable for additions to tax pursuant to sec_6651 for and and whether petitioner is liable for penalties pursuant to sec_6662 for and a burden of production sec_7491 sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite b sec_6651 respondent asserts that petitioner is liable for the addition_to_tax pursuant to sec_6651 for and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect sec_6651 imposes a charge for each month or fraction thereof that a return is late equal to percent of the amount of tax that should have been shown on the return subject_to a maximum charge of percent the taxpayer must show that he she exercised business care and prudence but nevertheless was unable to file the return within the specified time see 469_us_241 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite generally factors that constitute reasonable_cause include unavoidable postal delays death or serious illness of the taxpayer or a member of his immediate_family or reliance on the mistaken legal opinion of a competent tax adviser lawyer or accountant that it was not necessary to file a return 114_f3d_366 2d cir affg tcmemo_1995_547 petitioner admitted that he did not timely file his tax returns for and accordingly respondent has met his burden of production for the sec_6651 addition_to_tax for respondent however bears the burden_of_proof for the sec_6651 addition_to_tax for as he raised this issue for the first time in the answer see rule a 66_tc_743 affd in part and revd in part on other grounds 571_f2d_174 3d cir snyder v commissioner tcmemo_2006_92 paleveda v commissioner tcmemo_1997_416 affd without published opinion 178_f3d_1303 11th cir our resolution of this issue however does not depend on who bears the burden_of_proof see snyder v commissioner supra see also bhattacharyya v commissioner tcmemo_2007_19 n petitioner admitted that he did not timely file his returns for and petitioner timely filed his returns for the immediately previous years and petitioner knew his returns for and were due on april of the following years petitioner did not exercise business care and prudence in not timely filing his returns for and see united_states v boyle supra pincite accordingly petitioner is liable for the sec_6651 addition_to_tax for and c sec_6662 respondent argues that petitioner is liable for the sec_6662 penalty for and pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional see id regardless of whether respondent satisfied his burden of production the record establishes that petitioner reasonably and in good_faith relied on his return preparer petitioner fully disclosed the facts and provided documents supporting his gambling income and losses to his return preparer consequently we conclude that petitioner had reasonable_cause and acted in good_faith as to any underpayment for and accordingly we hold that petitioner is not liable for the penalty pursuant to sec_6662 iii conclusion in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit on account of the parties’ concessions at trial and on brief rule_155_computations will be necessary pursuant to the parties’ concessions our findings and our conclusions it is unclear at this time whether there is a substantial_understatement we note that respondent bears the burden_of_proof for the increased amount of the sec_6662 penalty for that he raised for the first time in the answer see rule a 66_tc_743 affd in part and revd in part on other grounds 571_f2d_174 3d cir snyder v commissioner tcmemo_2006_92 paleveda v commissioner tcmemo_1997_416 affd without published opinion 178_f3d_1303 11th cir our resolution of this issue however does not depend on who bears the burden_of_proof see snyder v commissioner supra to reflect the foregoing decision will be entered under rule
